DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 12 recites in lines 10-17  “when current flow defined by the charging current profile would be at or above a cable connection state threshold but below a charging state threshold, pulse modulate current through the contact pads of the receiver with a high pulse amplitude 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 2017/0108910), hereinafter Goh, in view of CN106374581, hereinafter 581’ (machine translation is used).
       As to claim 1, Goh discloses in figures 1-5, a chargeable device, comprising [see figure 6(a); reproduced below]


    PNG
    media_image1.png
    797
    1064
    media_image1.png
    Greyscale

      a battery [the electronic device (24) comprises battery; see 200051]; 
    a battery charger circuit [the  monitoring circuit (32) functions as a charger circuit; ¶0050] coupled to the battery; a receiver including contact pads [cable connections 21]  coupled to the battery charger circuit and to ground of 5the chargeable device [the rechargeable device and the charger has common ground]; 
      at least one switch [switch (52)] coupled to draw current from the battery charger circuit; and {00235798-1 } 33 ANON-157US1 a device controller responsive to power from the contact pads of the receiver, configured to control the battery charger circuit to implement a charging current profile and to operate the at least one switch to [see ¶0050-0052].

10 581’  discloses in figure 1, when current flow defined by the charging current profile would be at or above a cable connection state threshold but below a charging state threshold, pulse modulate current through the contact pads of the receiver with a high pulse amplitude sufficient to periodically meet or exceed the charging state threshold; and when current flow defined by the charging current profile would be below a 15cable connection state threshold, pulse modulate current through the contact pads of the receiver with a low pulse amplitude sufficient to periodically meet or exceed the connection state threshold but not the charging state threshold [noted that 581’ discloses using pulse signals to determine connection between the charger and electronic device; see page 8, paragraph 6].
 It would have been obvious to a person having ordinary skill in the art at the time the invention  was made to use pulse signal to determine the connection between the charger and the rechargeable device in Goh’s apparatus as taught by 581’ in order to avoid electrolytic corrosion and ensure reliable electrical connections. 


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
    Claim 1 recites, inter alia, control the state indicator to provide a perceptible output of a first type indicating the cable head is not electrically coupled to the receiver, when the level of current detected by the current sensor is below the second threshold; control the state indicator to provide a perceptible output of a second type indicating the cable head is electrically coupled to the receiver and the current flow is charging the battery of the chargeable device in a primary charging state, when the level of current detected by the current sensor is at or above the first threshold; and control the state indicator to provide a perceptible output of a third type indicating the cable head is electrically coupled to the receiver but the current  flow is not charging the battery of the chargeable device or is charging the battery of the chargeable device in a secondary charging state, when the level of current detected by the current sensor is below the first threshold and is at or above the second threshold. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation. 
          Claim 8  recites, inter alia, wherein: the first threshold is higher than the second threshold; and in response to results of the comparison, the logic circuitry is further configured to: control the state indicator to provide a perceptible output of a first type indicating the cable head is not electrically coupled to the receiver, when the level of 15current detected by the current sensor is below the second threshold; control the state indicator to provide a perceptible output of a second type indicating the cable head is electrically coupled to the receiver and the current flow is charging the battery of the chargeable device in a primary charging stage, when the level of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Brett et al.  (US 2014/0013428) discloses in figure 2, a charger device (80) and a rechargeable device (27) and an electronic device (10); a charger interface (30). The processor (82) determines the connection between the charger and the device [see ¶0030]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859